138 Nev., Advance Opinion   6,13
                                IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                          IN THE MATTER OF THE ESTATE OF                     No. 83342-COA
                          MARILYN WEEKS SWEET,
                          DECEASED.

                          CHRISTY KAY SWEET,
                          Appellant,
                          vs.
                                                                                       !i A. as- Wti
                          CHRIS HISGEN,                                                     714E.0
                                                                              r

                          Respondent.



                                     Appeal from a district court order admitting a will to probate.
                          Eighth Judicial District Court, Clark County; Gloria Sturrnan, Judge.
                                     Affirmed.


                          Dickinson Wright PLLC and Kerry E. Kleiman and Michael N. Feder, Las
                          Vegas,
                          for Appellant.

                          Blackrock Legal, LLC, and Thomas R. Grover and Michael A. Olsen, Las
                          Vegas,
                          for Respondent.




                          BEFORE THE COURT OF APPEALS, GIBBONS, C.J., TAO and BULLA,
                          JJ.


                                                         OPINION

                          By the Court, GIBBONS, C.J.:
                                     In this appeal, we consider whether the district court properly
                          admitted a will to probate that was drafted by or for the decedent in
COURT OF APPEALS
       OF
    NEVADA


cc 3. 1,11711. c:4:1A7'
                   Portugal and was written in Portuguese, where the decedent was domiciled
                   in Maryland and the pertinent property of the estate at death was a house
                   in Nevada. At issue is whether the will was valid under the Uniform
                   International Wills Act—codified as NRS Chapter 133A—and in particular,
                   whether the will was signed by an "authorized person," who acts as a
                   supervising witness, under the Act. Alternatively, we address whether a
                   district court may properly admit a will to probate under NRS Chapter 133
                   if it is not valid under NRS Chapter 133A. Finally, we are asked to interpret
                   the scope of the devise made under the language of the will.
                                We conclude that the laws of relevant foreign states must be
                   taken into consideration when evaluating the identity of an "authorized
                   person" for the purpose of implementing the Uniform International Wills
                   Act. Additionally, we conclude that the plain and ordinary meaning of the
                   relevant statutes provides for a will to be probated under NRS Chapter 133
                   if it fails to conform with NRS Chapter 133A. We also conclude that the
                   district court did not err in applying the will at issue here to the decedent's
                   entire estate and that appellant was not entitled to a will contest during the
                   proceedings below.        For the reasons articulated herein, we affirm the
                   district court's order.
                                     FACTS AND PROCEDURAL HISTORY
                                In 2006, Marilyn Weeks Sweet, then domiciled in Maryland,
                   executed a will in Tavira, Portugal. The will was written in Portuguese. It
                   was signed and overseen by a notary, and it bore the signatures of two
                   additional witnesses, which were notarized.       In 2020, Marilyn died in
                   Nevada. Her estate at the tirne of her death was comprised of one home in
                   Las Vegas, titled in her name and worth an estimated $530,085.
                                Respondent Chris Hisgen, Marilyn's surviving spouse, filed a
                   petition for general administration of the estate and to admit the will to
COURT OF APPEALS
         or

      NEVADA
                                                          2
iOr P44714
                   probate. Hisgen attached a translation of the will to his petition. The
                   translation was done by Lori Piotrowski and reads as follows, in pertinent
                   part:
                               [Marilyn Weeks Sweet] establishes as universal
                               heir of all her goods, rights, and actions in Portugal,
                               Christopher William Hisgen,m single, adult, native
                               Washington, DC, United States of America, of
                               American nationality with whom she resides.
                               Should he have already died, on the date of her
                               death, Kathryn Kimberly Sweet, married, resident
                               of Arlington, Virginia, United States of America
                               and Christy Kay Sweet, single, adult, resident of
                               Thailand, will be her heirs.
                   Also attached to the petition was a waiver of notice signed by Kathryn
                   Kimberly Sweet, one of Marilyn's daughters.
                               Appellant   Christy Kay       Sweet (Sweet),     Marilyn's other
                   daughter, filed an objection to Hisgen's petition, arguing that the will could
                   not be probated in Nevada because it was signed in a foreign country. Sweet
                   further argued that the will applied only to property in Portugal and did not
                   include the Nevada home. Hisgen filed a reply in support of his petition,
                   attaching three declarations. One was from a witness, attesting that the
                   individual had witnessed Marilyn execute the will.            The other two
                   declarations appear to be from the same person, Isabel Santos—apparently
                   a Portuguese attorney and also a witness to Marilyn's will.2           In one
                   declaration, Santos attested that she had witnessed Marilyn execute the


                        lIn Portuguese, the will reads, in pertinent part, "[Marilyn Weeks
                   Sweet] [i]nstitui herdeiro universal de todos os seus bens, direitos e accões
                   em Portugal, Christopher William Hisgen . . . ."

                          0ne of the declarations is titled "Declaration of Isabel Pires Cruz
                           2

                   Santos." The other is titled "Declaration of Dra Maria Isabel Santos." Both
                   declarations bear the same signature, which reads Isabel Pires Cruz Santos.
COURT OF APPEALS
         OF
      NEVADA
                                                         3
11)1 llJ7P
                   will. In the other, Santos attested that the will was valid under Portuguese
                   law. She additionally offered a translation of the will that differed slightly
                   from Piotrowski's translation. The Santos translation reads, in pertinent
                   part, "[Marilyn Weeks Sweet] [e]stablishes universal heir to all her assets,
                   rights and shares in Portugal, Christopher William Hisgen . . . ."
                                Following a hearing, the probate commissioner issued a report
                   and recommendation (R&R) regarding Hisgen's petition.              The probate
                   commissioner concluded that the will was a valid international will under
                   NRS Chapter 133A. He alternatively concluded that even if the will was
                   invalid under NRS Chapter 133A, it could nevertheless be probated under
                   NRS 133.040.3     Finally, the probate commissioner concluded that the will
                   applied to the entire estate rather than only property situated in Portugal.
                   The probate commissioner therefore recommended that the will "be
                   admitted to probate under either NRS 133A.060 or NRS 133.040- l.1050" and
                   "be interpreted to dispose of the entirety of the [e] state to Illisgen]."
                                Sweet filed an objection to the commissioner's R&R, and the
                   district court held a hearing where the parties largely repeated the
                   arguments made before the probate commissioner.              The only notable
                   difference between the hearings was that there was discussion before the
                   court as to whether the will was valid under NRS 133.080 (foreign execution
                   of wills) and no discussion as to NRS 133.040 (wills executed in Nevada).
                   After the hearing, the district court issued an order affirming the probate




                         3NRS   133.040 provides the requirements for a valid will executed in
                   Nevada. As discussed below, because the will was undisputedly executed
                   in Portugal rather than Nevada, the district court erred in accepting the
                   portion of the probate commissioner's R&R concluding that the will could
                   be admitted to probate under NRS 133.040, as the applicable provision is
                   NRS 133.080.
COURT OF APPEALS
        OE
    NEVADA
                                                           4
     171,
                      commissioner's R&R in its entirety and admitting the will to probate. Sweet
                      timely appealed pursuant to NRS 155.190(2).
                                                       ANALYSIS
                                  Sweet raises four primary arguments on appeal. First, she
                      argues the will did not meet the requirements for a valid international will
                      under NRS Chapter 133A, Nevada's codification of the Uniform
                      International Wills Act (UIWA). Second, she argues that the will could not
                      otherwise be probated under NRS Chapter 133—primarily focusing her
                      arguments on NRS 133.080(1) (foreign execution of wills). Third, Sweet
                      argues the will applied only to property located in Portugal. And fourth,
                      she argues, for the first time, that she was entitled to a will contest under
                      NRS Chapter 137. We address each of her arguments in turn.
                      The district court did not err in ruling that the will was a valid international
                      will under NRS Chapter 133A
                                  Sweet argues the district court erred in ruling that the will was
                      a valid international will under NRS Chapter 133A. She argues the will
                      facially fails to comply with the requirements of that chapter because it
                      lacks the signature of an "authorized person" under NRS 133A.030 (defining
                      "authorized person" as a person admitted to practice law in Nevada or a
                      person empowered to supervise the execution of international wills by the
                      laws of the United States), does not include Marilyn's signature on each
                      page, and does not include a certificate attesting compliance with the
                      UIWA.     Hisgen counters that Santos was an "authorized person" for
                      overseeing the execution of Marilyn's will because she is licensed to practice
                      law in Portugal. In the alternative, Hisgen argues that the Portuguese
                      notary was an "authorized person" because "Nevada state law allows for the
                      recognition of a foreign notarial act." He further argues that neither the
                      absence of Marilyn's signature on each page of the will nor the absence of
COURT OF AS:PEN   s
        OF
     NEVADA
                                                             5
oDi 111711
                   the certificate of compliance is fatal to the validity of the will under NRS
                   Chapter 133A.
                               The validity of a will is a question of law we review de novo. See
                   In re Estate of Melton, 128 Nev. 34, 42, 272 P.3d 668, 673 (2012) (reviewing
                   the validity of a handwritten will de novo). Further, "NRS 133A.020 to
                   133A.100, inclusive, derive from Annex to Convention of October 26, 1973,
                   Providing a Uniform Law on the Form of an International Will.              In
                   interpreting and applying this chapter, regard must be given to its
                   international origin and to the need for uniformity in its interpretation."
                   NRS 133A.110.
                               At the outset, we note that the UIWA is found in the Annex to
                   the Convention of October 26, 1973, Providing a Uniform Law on the Form
                   of an International Will. Convention Providing a Uniform Law on the Form
                   of an International Will, Resolution, art. I, ¶ 1, October 27, 1973, S. Treaty
                   Doc. No. 99-29 [hereinafter ULIW Convention]. Use of the exact text of the
                   Annex is mandatory in countries using primarily English, French, Russian,
                   or Spanish languages. Id. Explanatory Report, S. Treaty Doc. No. 99-29 at
                   11. While the text may be translated to other languages, like Portuguese,
                   the translators are not permitted to make even "small changes in the
                   presentation or vocabulary of the Uniform Law." Id. Therefore, because of
                   this uniformity, we may properly turn to Nevada's codification of the UIWA
                   to determine if the will complies with the UIWA while keeping in mind the
                   international origin of the act.
                               Nevada has adopted and codified the UIWA in NRS Chapter
                   133A.    Within this chapter, the various requirements for a valid
                   international will are established.       Some of these requirements are
                   mandatory to ensure the validity of an international will.          See NRS
                   133A.060(2) (stating a will must be signed "in the presence of two witnesses
COURT OF APPEALS
      OF
    NEVADA
                                                         6
                     and of a person authorized to act in connection with international wills"
                     (emphasis added)). However, failure to comply with other sections of the
                     chapter are not fatal to the validity of the will.      See NRS 133A.070(4)
                     (explaining that a will executed in compliance with NRS 133A.060 "is not
                     invalid merely because it does not comply with" NRS 133A.070(1)'s
                     signature requirement); NRS 133A.090 ("The absence or irregularity of a
                     certificate does not affect the formal validity of a will under [NRS Chapter
                     133A]."). Thus, even though Marilyn's will did not have a signature on each
                     page or a certificate attached, these defects are not fatal to its validity. See
                     NRS 133A.070, NRS 133A.090.
                                  We now turn to whether Marilyn's will complied with the
                     mandatory provisions of NRS 133A.060.4        As we noted above, to be valid
                     under NRS 133A.060(2), a will must be signed "in the presence of two
                     witnesses and of a person authorized to act in connection with international
                     wills." Nevada has defined an "authorized person" as either (1) a person
                     admitted to practice law in Nevada and who is in good standing as an active
                     law practitioner in Nevada, NRS 133A.120, or (2) a person empowered to
                     supervise the execution of international wills "by the laws of the United
                     States, including members of the diplomatic and consular service of the
                     United States designated by Foreign Service Regulations," NRS 133A.030.
                     Thus, a valid international will executed in Nevada would need to be signed
                     by either a Nevada attorney or someone authorized under the laws of the


                           4The   parties only challenge the mandatory provision of NRS
                     133A.060(2). They do not dispute the other mandatory provisions of NRS
                     133A.060, so we need not address them. See Greenlaw v. United States, 554
                     U.S. 237, 243 (2008) ("[I]n both civil and criminal cases, in the first instance
                     and on appeal, we follow the principle of party presentation. That is, we
                     rely on the parties to frame the issues for decisions and assign to courts the
                     role of neutral arbiter of matters the parties present.").
COURT OF APPEAI
                OF
           NEVADA

                                                            7
If I I   I, / 471i
                   United States to execute international wills. This requirement must be
                   read with the understanding that regard is given to the "international
                   origin" of this statute and the need for international uniformity in
                   interpreting it. See NRS 133A.110.
                               The matter of determining an authorized person to execute a
                   uniform international will is to be decided by each nation.          See ULIW
                   Convention, Resolution, art. I, ¶ 1, October 27, 1973, S. Treaty Doc. No. 99-
                   29 ("Each Contracting Party may introduce into its law such further
                   provisions as are necessary to give the provisions of the Annex full effect in
                   its territory."); id. Resolution, art. II, ¶ 1 ("Each Contracting Party shall
                   implement the provisions of the Annex in its law ... by designating the
                   persons who, in its territory, shall be authorized to act in connection with
                   international wills."); id. Resolution, art. III ("The capacity of the authorized
                   person to act in connection with an international will, if conferred in
                   accordance with the law of a Contracting Party, shall be recognized in the
                   territory of the other Contracting Parties."); id. Letter of Submittal, S.
                   Treaty Doc. No. 99-29 at 8 ("Given the differing national practices and
                   traditions with regard to the preparation of wills, the framers of the
                   Convention left it to each individual state becoming party to the Convention
                   to decide whom to delegate as its 'authorized person' ....").        Therefore,
                   when determining if a purported international will, signed in another
                   country, should be admitted to probate, the district court must first consider
                   if it complied with the UIWA requirements5 before turning to the laws of'
                   the signatory country to determine if the will was signed by an "authorized
                   person."




                         5Codified   in Nevada as NRS Chapter 1.33A.
COURT OF APPEALS
       OF
    NEVADA
                                                          8
                                Since the will was executed in Portugal, not Nevada, we must
                   turn to Portuguese law to determine who an "authorized person" is. See
                   ULIW Convention, Resolution, art. 11,1[1. We note logic and common sense
                   would dictate this course of action. The purpose of an international will
                   would be frustrated if testators were required to anticipate the exact
                   location where their will would be admitted to probate when they created
                   the will and identified an authorized person to sign the will. See S. Treaty
                   Doc. No. 99-29, 31 ("A will shall be valid as regards form, irrespective
                   particularly of the place where it is made, of the location of the assets and
                   of the nationality, domicile or residence of the testator.").
                                In the present case, Sweet's reading of the statute would have
                   required Marilyn, who apparently had no connection to Nevada at the time
                   the will was created, to ignore Portuguese law and Maryland law to comply
                   with Nevada law.       This is an absurd requirement to read into the
                   Convention Providing a Uniform Law on the Form of an International Will
                   and NRS Chapter 133A, and we decline to do so. See Gallagher v. City of
                   Las Vegas, 114 Nev. 595, 599-600, 959 P.2d 519, 521 (1998) (holding that
                   statutory interpretation "should be in line with what reason and public
                   policy would indicate the legislature intended, and should avoid absurd
                   results").
                                At the outset of our analysis of Portuguese law, we note that
                   Portugal signed the Convention Providing a Uniform Law on the Form of
                   an International Will and consented to be bound to the document. U.S.
                   Dep't of State, Providing a Uniform Law on the Form of an International
                   Will, https://www.state.gov/wp-content/uploads/2021/08/Wills-status-table-
                   7.26.21.pdf (official list of signatory countries); Decreto no. 252/75 de 23 de
                   maio [Decree no. 252/75 of 23 May], https://files.dre.pt/ls/1975/05/11900/
                   07170722.pdf [https://perma.cc/LTP6-U5XP] (Portuguese decree signing on
COURT OF APPEALS
       OF
    NEVADA
                                                          9
                   to the Convention Providing a Uniform Law on the Form of an International
                   Will).6 Additionally, an "authorized person" as defined by Portugal will be
                   recognized in Nevada, since the United States has also signed the
                   convention and Nevada has adopted the Annex to the UIWA derived
                   from the Convention. See ULIW Convention, Resolution, art. II, ¶ 1; U.S.
                   Dep't of State, Providing a Uniform Law on the Form of an International
                   Will, https://www.state.gov/wp-content/uploads/2021/08/Wills-status-table-
                   7.26.21.pdf (official list of signatory countries); NRS 133A.110.
                               A notary is a designated "authorized person" in Portugal. See
                   Decreto-Lei n.' 177/79, de 7 de junho [Decree-Law no. 177/79 of 7 June],
                   art. 1, https://files.dre.pt/ls/1979/06/13100/12821283.pdf [https://perma.cc/
                   6Z9U-83JZ] (Item 1 provides that each Contracting Party shall determine
                   the persons empowered to deal with matters relating to the international
                   will in its territory. Item 2 determines that Portuguese notaries will be
                   authorized persons.).7 Therefore, the signature of Joaquim August Lucas


                         6No official English translation of the source is available. Translation
                   assistance was provided by the Law Library of Congress Global Research
                   Directorate.
                         7No official English translation of the source is available. Translation
                   assistance was provided by the Law Library of Congress Global Research
                   Directorate and Google Translate. Relevant Portuguese text states,
                               1 — A Convençao Relativa a Lei Uniforme sobre a
                               Forma de Um Testamento Internacional, aprovada
                               para adesao pelo Decreto-Lei n." 252/75, de 23 de
                               Maio, prevê, no seu artigo II, a designagao, por cada
                               Parte Contratante, das pessoas habilitadas a tratar
                               das matérias relativas ao testamento internacional
                               no respectivo território.
                               2 — Considera-se no presente diploma que tal de-
                               signacao deverd recair sobre os notdrios e agentes
                               consulares portugueses ern servigo no estrangeiro,
COURT OF APPEALS
          OF
      NEVADA
                                                        10
ICH 191177R
                   de Silva, a notary in Portugal, is the signature of an authorized person in
                   Portugal.8    This authorized person's signature must be recognized by
                   Nevada.
                                Accordingly, we conclude that the will was signed in the
                   presence "of a person authorized to act in connection with international
                   wills." NRS 133A.060(2). Thus, the district court did not err in finding that
                   the will met all the requirements for a uniform international will, although
                   we note the district court did not utilize the proper analysis to arrive at this
                   conclusion.9 See Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592,
                   599, 245 P.3d 1198, 1202 (2010) (holding that we will affirm the district



                                já que, nos termos do Código do Notariado, o
                                tratamento    daquelas    matérias   se   insere
                                perfeitamente no Ambito da sua competência.
                         Google Translate translation of the text states,
                                1 — The Convention on the Uniform Law on the
                                Form of an International Will, approved for
                                accession by Decree-Law no. 252/75, of 23 May,
                                provides, in its article II, for the designation, by
                                each Contracting Party, of the persons authorized
                                to deal with matters relating to the international
                                will in their respective territory.
                                2 — It is considered in the present diploma that
                                such designation should fall on Portuguese notaries
                                and consular agents in service abroad should be
                                appointed, since, under the terms of the Notary
                                Code, the treatment of those matters falls perfectly
                                within the scope of their competence.

                         8Hisgen does not provide, and we could not find, relevant Portuguese
                   law stating that Santos is an authorized person because she is an attorney
                   in Portugal.

                         9The district court did not look to see who qualified as an "authorized
                   person" in Portugal, probably because the parties did not request it to do so.
COURT OF APPEALS
         OF

      NEVADA

                                                         11
,()) 1,1711
                   court if it reaches the correct result, even if for the wrong reason). Next, we
                   turn to whether the district court erred in alternatively ruling that the will
                   could be probated under NRS Chapter 133.
                   The district court did not err in alternatively ruling that the will could be
                   admitted to probate under NRS Chapter 133
                               Sweet argues that the district court erred in concluding that,
                   even if Marilyn's will was not valid under NRS Chapter 133A, it could
                   nevertheless be probated under NRS Chapter 133. She argues that NRS
                   133.040, relating to wills executed in Nevada, is inapplicable to Marilyn's
                   will because the will was undisputedly executed outside of Nevada. Turning
                   to NRS 133.080(1), foreign execution of wills,'° Sweet argues that statute
                   should be interpreted to apply to "wills made in other states or wills made
                   in countries that have not adopted the [uniform] [i]nternational [w]ill
                   [requirements]." She argues the district court instead interpreted NRS
                   133.080(1) to be "a savings clause for international wills that fail to meet
                   the requirements of NRS [Chapter] 133A." This interpretation, according
                   to Sweet, renders NRS 133.080(1)'s "[e]xcept as otherwise provided in
                   chapter 133A" language superfluous.
                               Hisgen counters that NRS 133A.050(2) indicates that the
                   UIWA was not intended to supplant NRS Chapter 133. He argues the will


                         1°NRS   133.080(1) states,
                               Except as otherwise provided in chapter 133A of
                               NRS, if in writing and subscribed by the testator, a
                               last will and testament executed outside this State
                               in the manner prescribed by the law, either of the
                               state where executed or of the testator's domicile,
                               shall be deemed to be legally executed, and is of the
                               same force and effect as if executed in the manner
                               prescribed by the law of this State.

COURT OF APPEALS
          OF
       NEVADA
                                                         12
 I   1414711
                    could be admitted to probate under NRS 133.080(1) because it was a valid
                    will in Portugal, where it was executed.         He further argues that NRS
                    133.080(1) allows the will to be probated because it was a valid will in
                    Maryland, where Marilyn was domiciled when the will was executed.
                                "The construction of a statute is a question of law, which we
                    review de novo." Orion Portfolio Serus. 2, LLC v. County of Clark, 126 Nev.
                    397, 402, 245 P.3d 527, 531 (2010).          Where a statute is clear and
                    unambiguous, we give "effect to the plain and ordinary meaning of the
                    words" without resorting to the rules of statutory construction. Id. NRS
                    Chapter 133A defines "international will" as "a will executed in conformity
                    with NRS 133A.050 to 133A.080 inclusive." NRS 133A.040.              However,
                    failure to conform with those provisions "does not affect [the will's] formal
                    validity as a will of another kind." NRS 133A.050(2). Nevada deems as
                    legally valid a will executed outside the state, provided it complies with the
                    law "where executed or of the testator's domicile." NRS 133.080(1).
                                NRS     133A.050(2)    and     NRS   133.080(1)   are   clear   and
                    unambiguous. NRS 133A.050(2) states that the invalidity of a will as an
                    international will—defined as a will that complies with the UIWA—does
                    not affect its validity as a will of another kind. NRS Chapter 133 provides
                    for different types of wills, all of which can be probated in Nevada. See, e.g.,
                    NRS 133.040 (requirements for wills executed in Nevada); NRS 133.080
                    (requirements for foreign wills); NRS 133.085 (requirements for electronic
                    wills); NRS 133.090 (requirements for a holographic will). Reading the two
                    statutes together, there is nothing preventing a will that fails to comply
                    with the UIWA from being admitted to probate under one of the provisions
                    in NRS Chapter 133.




CDUFFr OF APPEALS
       OF
     NEVADA
                                                          13
                               This reading of the statute gives effect to the plain and ordinary
                   meaning of the words in NRS 133A.050(2) and NRS 133.080. See Orion
                   Portfolio Servs., 126 Nev. at 402, 245 P.3d at 531. A plain reading of the
                   statutes does not support Sweet's argt.iment that NRS 133.080 cannot apply
                   to wills executed in countries that have adopted the uniform international
                   will requirements because no language within the statute supports that
                   assertion. Additionally, our reading is supported by the legislative history
                   of NRS Chapter 133A. At an assembly hearing on Senate Bill 141—which
                   would become NRS Chapter 133A—Senator Terry Care testified that
                   "Nevada will recognize a will validly executed in another state and probably
                   would recognize in most instances a will executed in another country."
                   Hearing on S.B. 141 Before the Assemb. Comm. on Judiciary, 75th Leg. Sess.
                   3 (Nev. 2009).   According to Senator Care, a primary purpose of NRS
                   Chapter 133A was to give a Nevadan with property in a foreign country the
                   ability to sign a uniform will as to the disposition of that property "despite
                   any variance with local requirements." Id.      The legislative history also
                   addresses the "except as otherwise provided in Chapter 133A of NRS"
                   language from NRS 133.080. That language was added to NRS 133.080 "so
                   if a will is executed in conformity with the requirements of an international
                   will [but] may not meet the requirements of the place where it is made, it
                   can still be a valid international will." Hearing on S.B. 141 Before S. Comm.
                   on Judiciary, 75th Leg. Sess., at 13 (Nev. 2009) (statement of Natalee
                   Binkholder, Deputy Legis. Counsel).
                               Here, NRS 133.080(1) provides for the will to be probated as a
                   foreign will. Sweet does not dispute Hisgen's argument that the will was
                   valid under Maryland law or that Marilyn was domiciled in Maryland at




COURT OF APPEALS
           OF
       NEVADA
                                                        14
14). I.J.1711
                   the time the will was executed." Accordingly, the will could have been
                   properly admitted to probate in Nevada as a will valid in Maryland under
                   NRS 133.080(1). Sweet also did not dispute below that Marilyn's will was
                   legally valid in Portuga1,12 nor does she dispute that the will was executed
                   in Portugal. This provides a second ground upon which the will could have
                   been properly admitted to probate under NRS 133.080(1)—as a valid
                   Portuguese will. In sum, a plain reading of NRS 133A.050(2) in conjunction
                   with NRS 133.080(1) means that a will that fails to comply with the UIWA
                   may nevertheless be probated in Nevada, even if it was executed
                   internationally.
                                 As noted above, the probate commissioner concluded in his R&R
                   that the will could be probated under NRS 133.040 because it "facially" met
                   that section's requirements. And the district court affirmed the R&R in its
                   entirety. However, NRS 133.040 applies only to wills executed in Nevada.
                   The district court therefore erred in concluding that the will could be


                         11 We consider this lack of response to be a concession by Sweet that
                   Hisgen is correct. See Ozawa v. Vision Airlines, Inc., 125 Nev. 556, 563, 216
                   P.3d 788, 793 (2009) (treating a party's failure to respond to an argument
                   as a concession that the argument is meritorious); Colton v. Murphy, 71
                   Nev. 71, 72, 279 P.2d 1036, 1036 (1955) (concluding that when respondents'
                   argument was not addressed in appellants' opening brief, and appellants
                   declined to address the argument in a reply brief, "such lack of
                   challenge . . . constitutes a clear concession by appellants that there is merit
                   in respondents' position").

                         12 0n appeal, Sweet appears to challenge the validity of Marilyn's will
                   under Portuguese law because the will left nothing for her children—
                   something Sweet alleges is required in Portugal. However, Sweet failed to
                   raise this argument, or any other argument challenging the validity of the
                   will under Portuguese law, during the proceedings below and has thereby
                   waived it on appeal. See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623
                   P.2d 981, 983 (1981) (explaining that issues not argued below are "deemed
                   to have been waived and will not be considered on appeal").
COURT OF APPEALS
         OF
      NEVADA
                                                         15
1(   PO4,p
                   admitted to probate under NRS 133.040.         Nevertheless, we affirm the
                   district court's order because, as explained above, the will could have been
                   properly admitted to probate under NRS 133.080(1).            See Saavedra-
                   Sandoval, 126 Nev. at 599, 245 P.3d at 1202 (providing this court will affirm
                   the district court if it reaches the correct result, even if for the wrong
                   reason).    Having concluded that the district court properly admitted
                   Marilyn's will to probate, we now turn to whether the district court properly
                   interpreted the will.
                   The district court did not err in ruling that the will applied to the entire
                   estate
                                 The record includes two slightly different translations of the
                   will."     The Piotrowski translation, used by the district court, reads,
                   "[Marilyn Weeks Sweet] establishes as universal heir of all her goods,
                   rights, and actions in Portugal, Christopher William Hisgen ...."        The
                   Santos translation reads, "[Marilyn Weeks Sweet] [e]stablishes universal.
                   heir to all her assets, rights and shares in Portugal, Christopher William
                   Hisgen ...."    Sweet argues that the modifier "in Portugal" in the will
                   applies to the entire preceding clause, not just "actions" in the Piotrowski
                   translation or "rights and shares" in the Santos translation. She therefore
                   argues that the wi]l applied only to property situated in Portugal. Hisgen
                   counters that wills must be interpreted in such a way as to avoid intestacy.



                         13The  district court failed to certify a correct English translation of
                   the will. See NRS 136.210 ("If the will is in a foreign language the court
                   shall certify to a correct translation thereof into English and the certified
                   translation shall be recorded in lieu of the original."). Neither party raises
                   this as an issue on appeal, so we do not need to address it. See Greenlaw
                   554 U.S. at 243 ("[W] e rely on the parties to frame the issues for decisions
                   and assign to courts the role of neutral arbiter of matters the parties
                   present."). We note that the Piotrowski translation was attached to the will
                   admitted to probate and was relied upon by the district court.
COURT OF APPEALS
          or
      NEVADA

                                                        16
(7) I 9471,1
                    He argues that Sweet's interpretation of the will would effectively subject
                    the entire estate to intestacy because the only known asset is situated in
                    Nevada.
                                 Where ambiguity exists in a will, we turn to rules of
                    construction in construing the testatrix's intent. Lamphear v. Alch, 277
                    P.2d 299, 302 (N.M. 1954).14 "A will is ambiguous if the testator's intent is
                    unclear because words in the will can be given more than one meaning or
                    are in conflict." In re Estate of Lello, 50 N.E.3d 110, 113 (Ill. App. Ct. 2016)
                    (quoting Coussee v. Estate of Efston, 633 N.E.2d 815, 818 (Ill. App. Ct.
                    1994)).15   Here, the modifier "in Portugal" could be read to apply either to



                           14See also In re Estate of Lello, 50 N.E.3d 110, 120 (Ill. App. Ct. 2016)

                    ("As a rule of construction . . . the presumption against intestacy only comes
                    into play after an ambiguity is found." (quoting Coussee v. Estate of Efston,
                    633 N.E.2d 815, 818 (Ill. App. Ct. 1994)); Thurmond v. Thurmond, 228 S.W.
                    29, 32 (Ky. 1921) ("[The presumption against partial intestacy] can be
                    invoked only to aid the interpretation of a will where the intention of the
                    testator is conveyed in uncertain and ambiguous terms . . . ."); In re Estate
                    of Holbrook, 166 A.3d 595, 598 (Vt. 2017) ("[W]here both the will and the
                    surrounding circumstances are ambiguous... the presumption against
                    intestacy . . . requires that the court construe the will as absolute." (internal
                    quotation marks omitted)); In re Estale of Hillman, 363 N.W.2d 588, 590
                    (Wis. Ct. App. 1985) ("The presumption against intestacy does not apply to
                    the construction of this will because the will is not ambiguous.").

                          ' 5See also In re Estate of Zagar, 491 N.W.2d 915, 916 (Minn. Ct. App.
                    1992) ("A will is ambiguous if, on its face, it suggests more than one
                    interpretation."); In re Estate of Grengs, 864 N.W.2d 424, 430 (N.D. 2015)
                    ("A will is ambiguous if, after giving effect to each word and phrase, its
                    language is susceptible to more than one reasonable interpretation."
                    (quoting In re Estate of Eggl, 783 N.W.2d 36, 40 (N.D. 2010))); Knopf v. Gray,
                    545 S.W.3d 542, 545 (Tex. 2018) ("A will is ambiguous when it is subject to
                    more than one reasonable interpretation or its meaning is simply
                    uncertain.") (per curiam); In re Estate of Stanton, 114 P.3d 1246, 1249 (Wy.
                    2005) ("A will is ambiguous if it is obscure in its meaning, because of
                    indefiniteness of expression, or because a double meaning is present.").
COURT OF APPEALS
           OF
       NEVADA
                                                           17
ti), 19.17IS    •
                   the entire clause preceding it or to only the words immediately preceding it.
                   Because the words of the will can be given more than one meaning,
                   Marilyn's intent is unclear and the will is therefore ambiguous. See id.
                   Accordingly, we turn to rules of construction to interpret Marilyn's will to
                   reflect her intent.
                               "[T]he interpretation of a will is typically subject to our plenary
                   review." In re Estate of Melton, 128 Nev. 34, 43, 272 P.3d 668, 673 (2012).
                   "The primary presumption when interpreting or construing a will is that
                   against total or partial intestacy." In re Foster's Estate, 82 Nev. 97, 100, 411
                   P.2d 482, 483 (1966).16 This presumption against intestacy is particularly
                   strong where a will contains a residuary clause.          Shriner's Hosp. for
                   Crippled Children of Tex. v. Stahl, 610 S.W.2d 147, 151 (Tex. 1980) ("Where
                   the will contains a residuary clause, the presumption against intestacy is
                   especially strong.").17 The guideline for interpreting a will is the intention




                         16 See also Tsirikos v. Hatton, 61 Nev. 78, 84, 116 P.2d 189, 192 (1941)
                   ("[W]here the language employed in a will reasonably admits of a
                   construction favorable to testacy, such construction should obtain."); In re
                   Farelly's Estate, 4 P.2d 948, 951 (Cal. 1931) ("Of two modes of interpreting
                   a will, that is preferred which will prevent a total intestacy. The same rule
                   has been applied to partial intestacy." (internal quotation marks omitted)).

                         17 See also Cahill v. Michael, 45 N.E.2d 657, 662 (Ill. 1942) ("The
                   presumption against intestacy is strong where there is a residuary clause.");
                   Medcalf v. Whitely's Adm'x, 160 S.W.2d 348, 349 (Ky. 1942) ("[T]he
                   presumption against intestacy...is particularly strong where the
                   residuary is disposed of . . . ."); In re Glavkee's Estate, 34 N.W.2d 300, 307
                   (N.D. 1948) ("The presumption against an intestacy is especially strong
                   where the testator has attempted to insert a general residuary clause in the
                   will."); Edwards v. Martin, 169 A. 751, 752 (R.I. 1934) ("There is also the
                   presumption against intestacy, here particularly strong since the residuary
                   clause is the subject of consideration.").
COURT OF APPEALS
       OF
    NEVADA
                                                         18
                   of the testatrix, determined by the meaning of her words. In re Foster's
                   Estate, 82 Nev. at 100, 411 P.2d at 484.
                               Here, the district court did not err in interpreting the will to
                   apply to the entire estate. First, Marilyn designated Hisgen as "universal
                   heir of all her goods, rights, and actions in Portugal." Universal succession
                   under Roman or civil law referred to the totality of one's estate.        See
                   Succession, Black's Law Dictionary (11th ed. 2019) (defining "universal
                   succession" as "[sluccession to an entire estate of another at death"); George
                   A. Pelletier Jr. & Michael Roy Sonnenreich, A Comparative Analysis of Civil
                   Law Succession, 11 Vill. L. Rev. 323, 324-26 (1966) (tracing the concept of
                   universal succession—meaning "succession by an individual to the entirety
                   of the estate, which includes all the rights and duties of the decedent"—
                   back to its roots in Roman law). Accordingly, Marilyn's use of the term
                   "universal heir" indicates her intent that Hisgen inherit her entire estate.
                   While this is contradicted by the modifier "in Portugal," the presumption
                   against intestacy overrides the modifier and ensures that Hisgen inherits
                   her entire estate. This means that the modifier only applies to "actions" or
                   "rights and shares." See Tsirikos v. Hatton, 61 Nev. 78, 84, 116 P.2d 189,
                   192 (1941) (concluding where the language in a will reasonably allows a
                   construction favorable to testacy, that construction should be used). Thus,
                   we give effect to both "universal heir" and "in Portugal" and use the
                   meaning of the words utilized by Sweet to determine her intent. See In re
                   Foster:s Estate, 82 Nev. at 100, 411 P.2d at 484.
                               Second, the modifier "in Portugal" is not included in the
                   residuary clause, which instead simply states that Marilyn's daughters
                   "[would] be her heirs" should Hisgen have predeceased her. As noted above,
                   the inclusion of a general residuary clause strengthens the presumption
                   against intestacy. Therefore, interpreting the will to apply to the entire
COURT OF APPEALS

       OF
    NEVADA

                                                        19
                   estate gives meaning to the use of the words "universal heir" and the
                   omission of any modifier in the residuary clause. See In re Foster's Estate,
                   82 Nev. at 100, 411 P.2d at 484. This interpretation is also consistent with
                   the presumption against intestacy, see id. at 100, 411 P.2d at 483, which in
                   this case—because the only asset in the estate is located in Nevada—would
                   result in total intestacy. Accordingly, the district court did not err in ruling
                   that the will devised property outside of Portugal because the language of
                   the will indicates that Marilyn intended to devise her entire estate and
                   there is a strong presumption against intestacy.
                   Sweet was not entitled to a will contest
                                Finally, Sweet argues the district court erred by not holding a
                   will contest as to the validity of the will.     She argues the mandatory
                   language of NRS 137.020(2)18 required a will contest. Hisgen counters that
                   Sweet never requested a will contest during the proceedings below and has
                   therefore waived this argument on appeal. He further argues that NRS
                   137.010(1) required Sweet to issue citations (notices) before either the
                   probate commissioner or the district court could have ordered a will contest.
                   Her failure to do so, according to Hisgen, deprived the district court of
                   jurisdiction to hold a will contest.




                         18NRS   137.020(2) states as follows:
                               An issue of fact involving the competency of the
                               decedent to make a will, the freedom of the
                               decedent at the time of the execution of the will
                               from duress, menace, fraud or undue influence, the
                               due execution and attestation of the will, or any
                               other question substantially affecting the validity
                               of the will, must be tried by the court unless one of
                               the parties demands a jury.
COURT OF APPEALS
       OF
    NEVADA
                                                          20
H
                                               Here, Sweet was not entitled to a will contest during the
                                 proceedings below. As a preliminary matter, Sweet did not argue below
                                 that she was entitled to a will contest despite possibly initiating the process
                                 by filing her written objection prior to the hearing on Hisgen's petition to
                                 probate the will. See NRS 137.010(1) (stating who may contest a will and
                                 how to initiate the process). Therefore, this argument could be considered
                                 waived on appeal. See Old Aztec Mine, 97 Nev. at 52, 623 P.2d at 983.
                                 Regardless, she concedes that she did not "technically compl [y]" with NRS
                                 137.010(1), which requires, in addition to filing a written objection, personal
                                 notice of a will contest to be given by citation to a decedent's heirs and all
                                 interested persons. "[Flailing to issue citations in a will contest deprives
                                 the [district] court of personal jurisdiction over the parties denied process."
                                 In re Estate of Black, 132 Nev. 73, 78, 367 P.3d 416, 419 (2016).19
                                 Accordingly, here, Sweet's failure to issue any citation for a will contest
                                 deprived the district court of jurisdiction over such a contest, and the
                                 district court therefbre did not err in not holding a will contest.
                                                                CONCL USION
                                               The international scope of the UIWA requires the court to look
                                 to the laws of the foreign state where the will was executed to determine
                                 the proper identity of an "authorized person." Further, NRS 133A.050(2)
                                 and NRS 133.080(1) are clear and unambiguous in allowing a will that fails



                                       1 "We note that this requirement is analogous to the demand
                                 requirement found in NRS 13.050(1)(a) (providing even if venue is not
                                 proper, the proceeding may be held in the improper county unless the
                                 defendant demands in writing that the trial be held in the proper county).
                                 A motion is not a substitute for a demand. See New Transit Co. u. Harris
                                 Bros. Lumber Co., 80 Nev. 465, 468-69, 398 P.2d 133, 134 (1964) (explaining
                                 that a motion for a change of venue does not meet the requirement that a
                                 written demand for a change of venue be filed).
COURT OF APPEALS
          OF
       NEVADA
                                                                       21
1,11 P..4711   ,:-4,710,51"..0
                   to comply with the UIWA to be probated in Nevada, even if it was executed
                   in a foreign country, so long as it complies with NRS Chapter 133. Also, the
                   district court did not err in applying the will to the entire estate. Finally,
                   Sweet was not entitled to a will contest during the proceedings below
                   because she did not comply with NRS 137.010(1). Accordingly, we affirm
                   the district court's order.



                                                                                    ,   C• J•
                                                       Gibbons


                   We concur:




                   Bulia




COURT OF APPEALS
           OF
       NEVADA


401 I 41.171i
                                                        22